Citation Nr: 1711501	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  13-06 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an increased initial rating for right knee degenerative joint disease (DJD), currently rated as 10 percent disabling.

2.  Entitlement to an increased initial rating for left knee DJD, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1982 to August 2009. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for DJD of both knees, inter alia, with noncompensable (zero percent) ratings, effective September 1, 2009.

The RO issued a November 2012 statement of the case (SOC) addressing these two knee issues and an issue involving left shoulder strain.  The Veteran perfected his appeal of the two knee issues by submitting a January 2013 substantive appeal (VA Form 9), in which the Veteran also listed an issue pertaining to cervical spine degenerative disc disease (DDD).  However, at that point in time, no SOC had been issued for cervical spine DDD.  Furthermore, a March 2013 report of general information shows that the Veteran clarified that he did not want to include his shoulder strain condition in his appeal.  Therefore, because the Veteran expressly excluded the left shoulder strain issue from the instant appeal and has not perfected an appeal with respect to cervical spine DDD or any other issue, what currently is before the Board on appeal are the two knee rating issues.

In a December 2015 rating decision, the RO increased the noncompensable ratings for both knees to 10 percent each, effective September 1, 2009.  Although higher ratings have been assigned, the increased rating matters remain in appellate status as the maximum ratings have not been assigned.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.



REMAND

The Veteran was afforded VA knee examinations in August 2010 and December 2015, with an addendum opinion in February 2011.  These examinations do not include testing for pain in weight-bearing and nonweight-bearing, or both active and passive range of motion.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Thus, the Veteran should be scheduled for a new VA examination that includes the results of range of motion testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing.  The examination should include a retrospective assessment to the extent possible as well.

Ongoing VA medical records should be requested if they exist.

Accordingly, the case is REMANDED for the following actions:

1.  Request updated VA treatment records.

2.  Schedule the Veteran for a VA knee examination to determine the current level of severity of the Veteran's service-connected right and left knee disabilities.  The claims file must be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported.

For both knees, the examiner must record the results of range of motion testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing.  If this testing cannot be done, the examiner should clearly explain why.

In doing so, the examiner should provide a retrospective medical opinion on the Veteran's range of motion of the knees throughout the time period of the claim (since September 2009).  That is, with consideration of the evidence of record and his history, comment on the historical severity of the Veteran's range of motion testing on both active and passive motion and in weight-bearing and nonweight-bearing.  If this description cannot be provided, the examiner should clearly explain why, including discussing whether the prior VA examinations are accurate representations of the Veteran's disability level.

The examiner should also assess any subluxation or instability of the knees, and comment on whether any subluxation or instability is considered slight, moderate or severe in nature.

A complete rationale or explanation should be provided for any opinions reached.

3.  After the development requested above as well as any additional development deemed necessary has been completed, readjudicate the appeal.  If the benefits sought on appeal remain denied, furnish the Veteran and his representative with a supplemental statement of the case and give them a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

